Citation Nr: 0206083	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  97-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional & Medical Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right knee disorder.  

(The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) will be the subject of a 
later decision).

(The issue of entitlement to service connection for left ear 
hearing loss will be the subject of a later decision.)

(The issue of entitlement to service connection for 
perforation of the left ear drum will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	David L. Bourgoin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Honolulu, Hawaii.  The M&ROC denied, 
in pertinent part, entitlement to service connection for a 
right knee disorder.  

In April 1997, the veteran appeared and testified at a 
hearing conducted by and at the M&ROC in Honolulu.  A 
transcript of the hearing has been associated with the claims 
file. 

In July 1999, the Board denied the claim as not well 
grounded.   

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, eliminated the 
requirement to submit a well grounded claim.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

In an April 2001 order, the United States Court of Appeals 
for Veterans Claims (Court) remanded the case to provide the 
Board with an opportunity to readjudicate the claim under the 
new legislation.  See Luyster v. Gober, 14 Vet. App. 186 
(2000).   


Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.  

The Board is undertaking additional development on the claims 
of entitlement to service connection for PTSD, left ear 
hearing loss, and perforation of the left ear drum, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant his claim for the benefits sought.

2. The competent and probative evidence of record establishes 
that a right knee disorder is not linked to active service 
on any basis. 


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The M&ROC has obtained or has attempted to obtain all 
relevant evidence that has been adequately identified.  In 
May 1998, the M&ROC requested information and evidence to 
support the current claim, and the veteran's response in July 
1998 was that the service medical records from 1966, when he 
was stationed at Fort Hood, Texas, should substantiate the 
claim.  He stated that these records would establish 
treatment for multiple right knee injuries, to include 
surgical repair.  

The service medical records, as presently constituted, do not 
document any in-service injury or treatment of the right 
knee.  There is, however, no indication that the veteran's 
service medical records are incomplete, which would 
potentially require additional development of the claim.  

The evidentiary record contains the induction examination 
report, the separation examination report, and progress notes 
of treatment, the last of which is dated only weeks prior to 
separation and establishes the veteran was water skiing; this 
is highly inconsistent with the possibility he was recovering 
from knee surgery in 1967.  The 1966 service treatment 
records are negative for knee complaints, and personnel 
records show he continued to sky dive through the latter half 
of 1966.  Furthermore, the service medical records, including 
all formal examinations and physical profiles, only refer to 
other documented service treatment notes of record and never 
mention any symptomatology or history of knee repair.

The ordering of a VA examination at this time is 
inappropriate.  The VA examination of record has adequately 
considered the claims file and includes a well-supported 
diagnosis of a current knee disability.  An additional VA 
examination or opinion to determine the etiology of the 
current right knee disability is unnecessary because the 
resulting opinion would prove far too speculative in the 
absence of any competent evidence of any in-service right 
knee symptomatology, such that the opinion would hold 
virtually no probative value.  

As evidenced by the M&ROC's development and adjudication of 
the issue currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claim.  

He has similarly been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claim, and he has in fact done so by virtue 
of the statements and arguments submitted in support of the 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

There is no useful purpose in remanding this matter again for 
development of the claim decided herein.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Furthermore, the Court has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
Court's recent interpretation of the law.  The veteran is not 
prejudiced by the Board's consideration of his claim pursuant 
to the VCAA and its implementing regulations in the first 
instance; VA has already met any obligations to him under 
this new law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the M&ROC under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).
 

Factual Background

Induction examination in May 1965 revealed no abnormalities 
on clinical evaluation.  In the Report of Medical History, 
the veteran stated he was in good health with no history of 
or current arthritis, bone/joint deformity, or "trick" or 
locked knee.
 
Service personnel records show that the veteran participated 
in numerous sky diving competitions and demonstrations while 
stationed at Fort Hood, Texas.

In February 1966, the veteran underwent a required physical 
examination for sport parachuting.  Musculoskeletal 
examination was within normal limits.  

A June 1966 treatment note shows the veteran was treated with 
ointment for a burn to his right knee sustained from a 
motorcycle pipe.

A July 1966 examination for duty status shows that he was 
injured that month when a smoke grenade exploded prematurely 
while practicing for a sky diving demonstration.  It was 
indicated on the duty status report and treatment notes that 
the disability resulting from the incident was temporary in 
nature, consisting of first, second, and third degree burning 
of the right forearm and hand, which healed well.

The service records include temporary duty orders, dated from 
August to October 1966, for the veteran to attend sky diving 
demonstrations and competitions throughout Texas. 

The service medical records include a September 29, 1967 
treatment note in which the veteran reported a painful right 
ear as a result of falling during a water skiing injury.


Separation examination in October 1967 revealed no 
abnormalities on clinical evaluation.  The veteran's physical 
profile at the date of separation was considered 
unremarkable, qualifying him for separation or re-enlistment, 
according to a Physical and Mental Status on Release from 
Active Service form.  

The veteran indicated on the Report of Medical History 
portion of his separation examination that he had had swollen 
or painful joints and a trick or locked knee.  It was 
explained that the right knee would "get out of place" with 
certain movements or exercises.

The transcript of an April 1997 M&ROC hearing has been 
associated with the claims file.  At the hearing, the veteran 
testified that prior to being assigned to the Republic of 
Vietnam, he made approximately 200 parachute jumps at Fort 
Hood.  He attributed his right knee injury to the numerous 
parachute jumps he performed.

VA outpatient treatment records have been associated with the 
claims file.  On a treatment record dated in October 1996, it 
was noted that the veteran had a history of a parachute 
injury in 1966 at Fort Hood.  It was further noted that he 
had undergone a medial collateral ligament repair in 1968 
while in the service.  The pertinent diagnosis was 
degenerative joint disease of the right knee.

The report of a May 1997 VA joints examination has been 
associated with the claims file.  It was noted that there was 
a history of a parachute accident in 1966, which resulted in 
dislocation of the right knee and a pulled medial ligament. 
Surgical repair of the medial collateral ligament was 
performed in-service in 1968. X-rays of the right knee 
revealed marked osteoarthritis of the right knee with medial 
compartment narrowing and osteophytes.  Metallic staples were 
observed in the medial femoral condyle, compatible with prior 
medial collateral ligament repair. There was no evidence of 
fracture.  The assessment from the examination was 
degenerative joint disease and osteoarthritis of the right 
knee with chronic pain and limited range of motion.

A lay statement from the veteran's spouse was received by the 
M&ROC in May 1998.  She reported that she first met the 
veteran prior to his entry into active duty.  She stated that 
he had participated in parachute jumps prior to active duty 
and knew that he also performed parachute jumps during active 
duty.  She added that he continued to sky dive after his 
discharge from service.

On a document dated in July 1998, the veteran reported that 
he attempted to obtain treatment records from St. John's 
Hospital in Santa Monica, California, but the records were 
not available.  Records at St. John's are reportedly archived 
for only fifteen years.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2001).  
Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The Court has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The Court stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

As established by VA examination and medical treatment 
records, the claims file contains adequate documentation of a 
current right knee disability.  These records include 
diagnoses of degenerative joint disease and osteoarthritis of 
the right knee, status post surgical repair, confirmed by X-
rays.  

Thus, the claim for entitlement to service connection for a 
right knee disorder turns to the question of whether the 
competent and probative evidence establishes that this 
disability was incurred in or aggravated by the veteran's 
active service, despite first being diagnosed post-service.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The service medical records are entirely devoid of any 
complaint, symptomatology, treatment, or diagnosis of any 
orthopedic right knee disorder.  The induction and separation 
examinations report no abnormalities of the lower 
extremities, and this is consistent with the ability to sky 
dive both before and after separation from service, as the 
veteran did, according to his spouse's May 1998 statement.

The service medical records indeed reflect a motorcycle 
injury to the knee, but the June 1966 accident only caused 
burns to the skin from a motorcycle pipe, and there is no 
indication that orthopedic damage of any severity was 
incurred.  Service medical records dated thereafter make no 
reference or follow-up to the motorcycle accident.

The veteran has also cited a July 1966 sky diving injury as 
significant evidence in favor of the claim.  This injury, 
however, involved a smoke grenade.  The treatment records and 
evaluation made in conjunction with this injury document that 
it too involved only burning of the skin rather than any 
orthopedic injury.  Moreover, the skin burns were not located 
anywhere near the right knee.  

Further establishing the orthopedic insignificance of the 
June and July 1966 events, as they relate to a right knee 
disorder, the veteran continued to sky dive, as evidenced by 
four temporary duty assignments to do so from August to 
October 1966.  In September 1967, only weeks prior to his 
separation examination, he was watering skiing, and the only 
reported injury from his water skiing fall was a painful 
right ear.  As noted above, his spouse observed him sky 
diving post-service.

The only in-service reference to a right knee abnormality can 
be found in the Report of Medical History at separation, when 
the veteran reported having a trick or locked knee.  Such a 
statement borders on a layperson's medical conclusion, and at 
the very least lacks any probative value because it is wholly 
unsupported by the service records, which show no findings of 
lower extremity orthopedic complaint or treatment in-service, 
discussed above, as well as no objective findings on 
examination, consistent with continued sky diving activity 
post-service. 

The veteran has also argued that entitlement to service 
connection for a right knee disorder is warranted because the 
cumulative effect of several hundred parachute jumps is what 
caused his current knee disability.

First, such a statement from the veteran cannot constitute 
competent medical evidence since he is a lay witness who 
cannot render medical opinions on causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Second, any competent opinion linking the two would 
essentially hold no probative value, as it would prove far 
too speculative in the absence of competent evidence 
supporting such an assessment, particularly in the presence 
of substantial competent evidence against such an assessment.

As discussed in the analysis of the duty to assist, the 
veteran contends that the service medical records are 
incomplete because he purportedly underwent surgical repair 
of the right knee in service, and these records are not 
associated with the claims file.  Aside from his statements, 
there is no indication the right knee received any such 
treatment in service.  The service medical records, including 
the separation examination and a treatment note one month 
prior to separation, make no mention of a right knee surgery.  
The value of his statement of in-service treatment is further 
reduced by his report of medical history to physicians; he 
claims to have had knee surgery in 1968, the year after his 
separation.  

Contemporaneous with the diagnosis of degenerative joint 
disease of the right knee, status post collateral ligament 
repair, the VA treating physician in October 1996 noted a 
parachute injury in 1966, intimating such activity as the 
likely cause of the current disability.  The Board accords no 
probative value to this suggestion because, as discussed 
above, the June 1966 parachute injury cited by the VA 
physician was merely a burn to the right arm with no 
associated knee injury whatsoever.

The opinion relies on the veteran's report of his medical 
history, but it has been established that he neither injured 
his knee nor received knee surgery in service, as relied upon 
by the VA physician in making the opinion.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (Board is not bound to accept 
medical opinions based on history supplied by the veteran 
where that history is unsupported by the medical evidence).

For the same reasons, the Board gives no weight to the May 
1997 VA examiner's opinion.  Additionally, each VA physician 
cited "in-service" surgical repair in 1968, one year after 
discharge from active service.  The Board notes that the May 
1997 VA examination included X-ray results, which were 
compatible with prior medial collateral ligament repair of 
the right knee, but, again, there is no competent and 
probative evidence that such repair was performed in service.

The lack of any in-service manifestations weighs heavily 
against the claim, and a showing entirely after discharge for 
the purpose of showing chronicity/continuity of 
symptomatology would not support the claim.    

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right knee disorder.

Although he is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert, supra. 


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

